DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks

	In response to communications sent June 1, 2022, claim(s) 21-34 and 36-49 is/are pending in this application; of these claim(s) 21 and 36 is/are in independent form.  Claim(s) 21-34 is/are previously presented; claim(s) 36-49 are new; claim(s) 1-20 and 35 is/are cancelled.

Response to Amendment
	The supplemental amendments sent June 1, 2022 are acknowledged and have been entered into the record.  As noted in Applicant’s supplemental response, the supplemental amendment is filed assuming that the claims filed May 26, 2022 are not entered.  Indeed the claims filed May 26, 2022 are not entered, while those file June 1, 2022 are entered instead. 

Allowable Subject Matter
Claims 21-34 and 36-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 8 line 25 – page 9 line 14, filed June 1st, 2022 with respect to claims 21-34 have been fully considered and are persuasive.  Claims 21-34 were previously indicated as allowable subject matter and are allowed.
As noted in the reasons for indicating allowable subject matter in the Final Rejection sent March 31, 2022, US 2016/0260033 A1 (“Keyngnaert”) in view of US 2014/0380219 A1 (“Cartan”) does not teach the element of a graphical representation positioned within a first segment representing a dimension within a segment.  For example, see the individual graphical representations within the segments in Applicant’s Figure 12 a-d as applied to information retrieval as described in claim 21 as a whole.
A similar reference includes US 2007/0005477 A1 (“McAtamney”), which involves concentric sectors and digital asset information.  McAtamney teaches positions within a concentric interface as “small hands” and “large hands” like positions on a clockface.  However, the tips of the “small hands” and “large hands” do not indicate an isolatable asset of a plurality of assets, but instead serves as a divider of the concentric graph depicted in McAtamney’s Figure 1A.
Applicant’s arguments, see page 8 line 25 – page 9 line 14, filed June 1st, 2022 with respect to claims 36-49 have been fully considered and are persuasive.  Note that the Examiner does not believe that the scope of claims 36-49 are identical to the scope of claims 21-34 because there is a contingent limitation in the methods claims 36-49.  See the last line of independent claim 35, which recites “…when the selected segment is isolated.”  Nevertheless, while the contingent limitation broadens the claim under the broadest reasonable interpretation, the contingent element is not essential for the reasons for allowance.
	For additional clarification of the reasons for allowance, see the attached Examiner’s Interview Summary from the interview occurring on June 1st, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        June 7, 2022